DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 07/27/2021 with respect to claims 1 - 9 have been considered but are moot in view of the new ground(s) of rejection.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 – 9, 11, 13 – 19, 21, 23 – 25, and 31 – 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferren (US PgPub No. 2012/0118973). 
Regarding claim 1, Ferren teaches a device for digital imaging (abstract; hand held device containing camera), comprising: a first lens configured to direct light along a first path in the device, wherein the first lens is positioned on a first side of the device or a second side of the device (figure 2B item 220); a second lens configured to direct light along a second path in the device, wherein the second lens extends along a first plane and is positioned on the first side of the device or the second side of the device (figure 2B item 210); an image sensor extending along a second plane disposed parallel to the first plane, the image sensor being configured to receive light from a third path in the device (figure 2B item 230; third path being from item 260 – item 230); and an optical element configured to direct the light from the first path to the third path when the device is in a first mode (figure 2B item 260), wherein: the image sensor is configured to receive 

Regarding claim 2, as mentioned above in the discussion of claim 1, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches an actuator coupled to the optical element, the actuator configured to move the optical element to a first position for the first mode and to a second position for the second mode (figure 2B item 260 moved to alternate positions).

Regarding claim 3, as mentioned above in the discussion of claim 2, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the optical element is further configured to: direct the light directed along the first path to the third path when the optical element is in the first position and allow the light directed along the second path to pass through to the third path when the optical element is in the second position (figure 2B item 260 moved to alternate positions to direct the light directed along the first path to the third path when the optical element is in the first position; and allow 

Regarding claim 4, as mentioned above in the discussion of claim 2, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches a first set of optical zoom lenses along the first path associated with a first optical zoom, wherein the light directed along the first path passes through the first set of optical zoom lenses when the device is in the first mode (figure 2B item 220; a first set of optical zoom lenses along the first path associated with a first optical zoom, wherein the light directed along the first path passes through the first set of optical zoom lenses when the device is in the first mode); and a second set of optical zoom lenses along the second path associated with a second optical zoom, wherein the light directed along the second path passes through the second set of optical zoom lenses when the device is in the second mode (figure 2B item 210; a second set of optical zoom lenses along the second path associated with a second optical zoom, wherein the light directed along the second path passes through the second set of optical zoom lenses when the device is in the second mode).

Regarding claim 5, as mentioned above in the discussion of claim 4, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein a position of the first lens is fixed with reference to a position of the second lens (figure 2B 

Regarding claim 6, as mentioned above in the discussion of claim 5, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches a display, wherein the position of the first lens and the position of the second lens are on the first side of the device opposite the second side of the device including the display (paragraph 0025; i.e. the lenses 130, 140 may be on the opposite side of the device from the display 120, so that the display can act as a camera viewfinder for the user).

Regarding claim 7, as mentioned above in the discussion of claim 5, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches the first lens is configured to receive light incident to the first side of the device, wherein the image sensor is configured to capture one or more images of a scene corresponding to the first side of the device when the device is in the first mode and the second lens is configured to receive light incident to the second side of the device, wherein the image sensor is configured to capture one or more images of the scene corresponding to the second side of the device when the device is in the second mode (paragraph 0051 different lenses at different locations on the device).

Regarding claim 8, as mentioned above in the discussion of claim 7, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the 

Regarding claim 9, as mentioned above in the discussion of claim 8, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches a display (paragraphs 0025 and 0051), wherein: the first side of the device includes the display and the second side of the device is opposite the first side of the device (paragraphs 0025 and 0051).

Regarding claim 11, as mentioned above in the discussion of claim 2, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein: the actuator is configured to rotate the optical element to the first position and the second position (figure 2B; the actuator is configured to rotate the optical element to the first position and the second position); the optical element is configured to direct the light from the first path to the third path when the optical element is in the first position (figure 2B; the optical element is configured to direct the light from the first path to the third path when the optical element is in the first position); and the optical element is configured to direct the light from the second path to the third path when the optical element is in the second position (figure 2B; the optical element is configured to direct the light from the second path to the third path when the optical element is in the second position).

Regarding claim 13, Ferren teaches a method for digital imaging (figure 3), comprising: directing, by a first lens, light along a first path in a device when the device is 

Regarding claim 14, as mentioned above in the discussion of claim 13, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches moving, by an actuator coupled to the optical element, the optical element to a first position for the 

Regarding claim 15, as mentioned above in the discussion of claim 14, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches directing, by the optical element, the light directed along the first path to the third path when the optical element is in the first position; and allowing the light directed along the second path to pass through to the third path when the optical element is in the second position (figure 2B item 260 moved to alternate positions for directing, by the optical element, the light directed along the first path to the third path when the optical element is in the first position; and allowing the light directed along the second path to pass through to the third path when the optical element is in the second position).

Regarding claim 16, as mentioned above in the discussion of claim 15, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches adjusting, by a first set of optical zoom lenses, the light directed along the first path when the device is in the first mode (figure 2B item 220; adjusting, by a first set of optical zoom lenses, the light directed along the first path when the device is in the first mode), wherein: the first set of optical zoom lenses is associated with a first optical zoom (figure 2B item 220; the first set of optical zoom lenses is associated with a first optical zoom); and the light directed along the first path passes through the first set of optical zoom lenses when the device is in the first mode (figure 2B item 220; the light directed along the first path passes through the first set of optical zoom lenses when the device is in the first mode) and 

Regarding claim 17, as mentioned above in the discussion of claim 16, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches receiving, at the first lens and at the second lens, light from outside the device, wherein a position of the first lens is fixed with reference to a position of the second lens (figure 2B items 220 and 210; receiving, at the first lens and at the second lens, light from outside the device, wherein a position of the first lens is fixed with reference to a position of the second lens).

Regarding claim 18, as mentioned above in the discussion of claim 17, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches receiving, at the first lens and at the second lens, light incident to the first side of the device opposite the second side of the device including a display (paragraph 0025; i.e. the lenses 130, 

Regarding claim 19, as mentioned above in the discussion of claim 15, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches receiving, at the first lens, light incident to the first side of the device (paragraph 0051 different lenses at different locations on the device); receiving, at the second lens, light incident to the second side of the device (paragraph 0051 different lenses at different locations on the device); capturing, by the image sensor, one or more images of a scene corresponding to the first side of the device when the device is in the first mode (paragraph 0051 different lenses at different locations on the device with image sensor); and capturing, by the image sensor, one or more images of the scene corresponding to the second side of the device when the device is in the second mode (paragraph 0051 different lenses at different locations on the device with image sensor).

Regarding claim 21, as mentioned above in the discussion of claim 14, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches rotating, by the actuator, the optical element to the first position (figure 2B; rotating, by the actuator, the optical element to the first position); rotating, by the actuator, the optical element to the second position (figure 2B; rotating, by the actuator, the optical element to the second position); directing, by the optical element, the light from the first path to the third path when the optical element is in the first position (figure 2B; directing, by the optical element, the light from the first path to the third path when the optical element is in the first position); 

Regarding claim 23, Ferren teaches a non-transitory, computer readable medium storing instructions that, when executed by a processor of a device (paragraph 0015), cause the device to: direct, by a first lens, light along a first path in the device when the device is in a first mode, wherein the first lens is positioned on a first side of the device or a second side of the device (figure 2B item 220); direct, by a second lens, light along a second path in the device when the device is in a second mode, wherein the second lens extends along a first plane and is positioned on the first side of the device or the second side of the device (figure 2B item 210); receive, by an image sensor extending along a second plane disposed parallel to the first plane, light from a third path in the device (figure 2B item 230; third path being from item 260 – item 230); and direct, by an optical element, light from the first path to the third path when the device is in the first mode (figure 2B item 260), wherein: the image sensor is configured to receive the light from the first path when the device is in the first mode (figure 2B item 260; wherein item 260 moves to allow where the image sensor is configured to receive the light from the first path when the device is in the first mode); and the image sensor is configured to receive the light from the second path when the device is in the second mode (figure 2B item 260; wherein item 

Regarding claim 24, as mentioned above in the discussion of claim 23, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches move, by an actuator coupled to the optical element, the optical element to a first position for the first mode and to a second position for the second mode (figure 2B item 260 moved to alternate positions).

Regarding claim 25, as mentioned above in the discussion of claim 24, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein execution of the instructions further causes the device to: capture, by the image sensor, one or more images of a scene corresponding to light received at the first lens when the device is in the first mode and capture, by the image sensor, one or more images of the scene corresponding to light received at the second lens when the device is in the second mode, wherein a position of the second lens is fixed with reference to a position of the first lens (figure 2B item 260 moved to alternate positions to capture, by the image sensor, one or more images of a scene corresponding to light received at the first lens when the device is in the first mode and capture, by the image sensor, one or more images of the scene corresponding to light received at the second lens when the device is in the second 

Regarding claim 31, as mentioned above in the discussion of claim 2, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the first path and the second path extend along a reference plane (figure 2B; wherein the first path and the second path extend along a reference plane).

Regarding claim 32, as mentioned above in the discussion of claim 31, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the actuator is configured to move the optical element parallel to the reference plane (figure 2B; wherein the actuator is configured to move the optical element parallel to the reference plane).

Regarding claim 33, as mentioned above in the discussion of claim 31, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the actuator is configured to move the optical element along a plane disposed 90 degrees relative to the reference plane (figure 2B; wherein the actuator is configured to move the optical element along a plane disposed 90 degrees relative to the reference plane).

Regarding claim 34, as mentioned above in the discussion of claim 14, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein the 

Regarding claim 35, as mentioned above in the discussion of claim 34, Ferren teaches all of the limitations of the parent claim.  Additionally, Ferren teaches wherein moving the optical element comprises moving the optical element parallel to the reference plane (figure 2B item 260; wherein moving the optical element comprises moving the optical element parallel to the reference plane).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US PgPub No. 2012/0118973) in view of Evans, V (US PgPub No. 2017/0126937).
Regarding claim 10, as mentioned above in the discussion of claim 9, Ferren teaches all of the limitations of the parent claim.
However, Ferren fails to clearly teach wherein the actuator is further configured to: position the first lens outside the display when the device is in the first mode; and position the first lens behind the display when the device is in the second mode. Evans, V, on the other hand teaches wherein the actuator is further configured to: position the first lens outside the display when the device is in the first mode; and position the first lens behind the display when the device is in the second mode.
More specifically, Evans, V teaches wherein the actuator is further configured to: position the first lens outside the display when the device is in the first mode (figure 1); and position the first lens behind the display when the device is in the second mode (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Evans, V with the teachings of Ferren to have a system to quickly and easily take a selfie image in a compact camera storage system side thereby improving the invention of Ferren.

claim 20, as mentioned above in the discussion of claim 19, Ferren teaches all of the limitations of the parent claim.
However, Ferren fails to clearly teach positioning, by the actuator, the first lens outside a display on the first side of the device when the device is in the first mode; and positioning, by the actuator, the first lens behind the display when the device is in the second mode. Evans, V, on the other hand teaches positioning, by the actuator, the first lens outside a display on the first side of the device when the device is in the first mode; and positioning, by the actuator, the first lens behind the display when the device is in the second mode.
More specifically, Evans, V teaches positioning, by the actuator, the first lens outside a display on the first side of the device when the device is in the first mode (figure 1); and positioning, by the actuator, the first lens behind the display when the device is in the second mode (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Evans, V with the teachings of Ferren to have a system to quickly and easily take a selfie image in a compact camera storage system side thereby improving the invention of Ferren.

Regarding claim 26, as mentioned above in the discussion of claim 24, Ferren teaches all of the limitations of the parent claim.
However, Ferren fails to clearly teach wherein execution of the instructions further causes the device to: position, by the actuator, the first lens outside a display on a first 
More specifically, Evans, V teaches wherein execution of the instructions further causes the device to: position, by the actuator, the first lens outside a display on a first side of the device in the first mode, wherein the first lens is configured to receive light incident to a first side of the device (figure 1); and position, by the actuator, the first lens behind the display during the second mode (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Evans, V with the teachings of Ferren to .

Claims 12, 22, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US PgPub No. 2012/0118973) in view of Seo (US PgPub No. 2010/0066894).
Regarding claim 12, as mentioned above in the discussion of claim 1, Ferren teaches all of the limitations of the parent claim.
However, Ferren fails to clearly teach a first shutter configured to block light along the first path when the device is in the second mode; and a second shutter configured to block light along the second path when the device is in the first mode. Seo, on the other hand teaches a first shutter configured to block light along the first path when the device is in the second mode; and a second shutter configured to block light along the second path when the device is in the first mode.
More specifically, Seo teaches a first shutter configured to block light along the first path when the device is in the second mode (figures 2D – 2C item 22); and a second shutter configured to block light along the second path when the device is in the first mode (figures 2D – 2C; item 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo with the teachings of Ferren to have 

Regarding claim 22, as mentioned above in the discussion of claim 13, Ferren teaches all of the limitations of the parent claim.
However, Ferren fails to clearly teach blocking, by a first shutter, light along the first path when the device is in the second mode; and blocking, by a second shutter, light along the second path when the device is in the first mode. Seo, on the other hand teaches blocking, by a first shutter, light along the first path when the device is in the second mode; and blocking, by a second shutter, light along the second path when the device is in the first mode.
More specifically, Seo teaches blocking, by a first shutter, light along the first path when the device is in the second mode (figures 2D – 2C item 22); and blocking, by a second shutter, light along the second path when the device is in the first mode (figures 2D – 2C; item 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo with the teachings of Ferren to have 

Regarding claim 36, as mentioned above in the discussion of claim 34, Ferren teaches all of the limitations of the parent claim.
However, Ferren fails to clearly teach wherein moving the optical element comprises moving the optical element along a plane disposed 90 degrees relative to the reference plane. Seo, on the other hand teaches wherein moving the optical element comprises moving the optical element along a plane disposed 90 degrees relative to the reference plane.
More specifically, Seo teaches wherein moving the optical element comprises moving the optical element along a plane disposed 90 degrees relative to the reference plane  (figures 10; item 22 moving along a plane disposed 90 degrees relative to the reference plane; note reference plane in direction of optical axis of item 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Seo with the teachings of Ferren to have a system to improve capturing of image with improved light blocking thereby improving the invention of Ferren.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/09/2021